               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

ANTHONY DUANE ROBINSON,

                      Plaintiff,
v.                                                     Case No. 19-CV-812-JPS

EARNELL LUCAS,
                                                                      ORDER
                      Defendant.


       Plaintiff Anthony Duane Robinson proceeds in this matter pro se. He

filed a complaint alleging that Defendant violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$20.92. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual
contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual




                                  Page 2 of 6
allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill.

of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo,

446 U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that while he was incarcerated in the Milwaukee

County Jail in May 2019, he was denied clean clothing for twenty-one days.

(Docket #1 at 2–4). These allegations invoke Plaintiff’s Eighth Amendment

right to be free from cruel and unusual punishment.1 In particular,

prisoners have a right to certain necessities of life, such as “clothing,

sanitation, and hygienic materials.” Myers v. Ind. Dep’t of Corr., 655 F. App’x

500, 503 (7th Cir. 2016). Whether a particular deprivation violates the Eighth

Amendment depends in large measure on its duration. Id. at 504. Though

the Court will allow Plaintiff to proceed on this claim, Defendant is free to




       Plaintiff states that he was in the Jail after being sentenced, (Docket #2), so
       1

the appropriate source of his rights is the Eighth rather than Fourteenth
Amendment.



                                    Page 3 of 6
argue that the deprivation was not long enough to become one of

constitutional magnitude.2

       Additionally, Defendant, the Milwaukee County Sheriff, may not be

the correct defendant in this matter. Only those officials who are directly

responsible for a constitutional violation may be sued under Section 1983.

Minix v. Canarecci, 597 F.3d 824, 833–34 (7th Cir. 2010). However, Plaintiff’s

allegations are not clear as to who should ultimately be held responsible for

the clothing issue. Thus, the Court will serve Defendant with the complaint,

and he may move to have a different defendant substituted into the case if

that is appropriate.

       Finally, the Court notes that Plaintiff requests three items for relief:

$5,500, “paid counseling,” and “time served.” The first item, monetary

damages, is acceptable in a Section 1983 lawsuit. The second item,

injunctive relief, is also cognizable, though Plaintiff is far less likely to

receive it than a simple monetary payment. The final item seeks to challenge

the fact or duration of Plaintiff’s confinement. That is solely a matter for

habeas corpus relief pursuant to 28 U.S.C. § 2254, which cannot be

combined into a Section 1983 lawsuit. In any event, being made to wear

dirty clothes would not entitle Plaintiff to have his convictions or sentence

vacated. The Court will, therefore, dismiss the claim for “time served.”



       2 The Court also questions whether Plaintiff could have exhausted his
administrative remedies before bringing this lawsuit, as required by the Prison
Litigation Reform Act. This action was filed on May 30, 2019, just six days after
Plaintiff says he was given clean clothes. If Plaintiff did not exhaust his
administrative remedies for this claim before filing this case, the Court will be
forced to dismiss the action. Plaintiff should, therefore, consider whether he
exhausted his administrative remedies, and if he has not, then he should request
leave to dismiss this action without prejudice so that he can complete the
administrative process.


                                  Page 4 of 6
       In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claim pursuant to 28 U.S.C. § 1915A(b): cruel and unusual

punishment, in violation of the Eighth Amendment, for being forced to

wear dirty clothes for twenty-one continuous days.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that pursuant to the informal service

agreement between Milwaukee County and this court, copies of Plaintiff’s

complaint and this Order are being electronically sent today to Milwaukee

County for service on the Milwaukee County defendant;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between Milwaukee County and this court, Defendant shall file

a responsive pleading to the complaint within sixty days of receiving

electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;


                                   Page 5 of 6
       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 12th day of July, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 6 of 6
